Citation Nr: 0806429	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran requested a hearing before the Board in 
Washington on her March 2006 VA Form 9.  In response to a 
December 2007 letter from the Board, however, in she 
indicated that she no longer desired a hearing and requested 
that her appeal be considered on the record.  Therefore, the 
Board will now consider the veteran's appeal. 

The issue of entitlement to service connection for an 
acquired psychiatric disability on a de novo basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
an acquired psychiatric disability was denied in an August 
1986 Board decision.  

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which establishes a fact necessary 
to substantiate the claim, the absence of which was the basis 
of the previous denial.  


CONCLUSIONS OF LAW

1.  The August 1986 Board decision that denied entitlement to 
service connection for an acquired psychiatric disability is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for an acquired 
psychiatric disability.  38 C.F.R. §§ 3.156(a), 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating the element of her claim decided in this 
decision.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The record shows that entitlement to service connection for 
an acquired psychosis was previously denied in an August 1986 
Board decision.  When a claim is disallowed by the Board, it 
may not be thereafter reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  When 
a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1105.  

The Board denied the claim because there was no showing of a 
current acquired psychiatric disability.  The current 
diagnosis was of a personality disorder for which service 
connection could not be granted.  38 C.F.R. § 3.303(c) 
(2007).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the August 1986 Board 
decision included the veteran's service medical records and 
the report of an August 1985 VA examination.

The evidence submitted since the most recent denial of the 
veteran's claim in February 1996 includes private hospital 
and other medical records dated from January 1982 to February 
1984.  These records show treatment for an atypical psychosis 
in January and February 1982, and paranoid schizophrenia in 
September 1982.  A September 1999 VA examination report 
includes an impression of possible paranoid schizophrenia.  A 
January 2006 reply from the Social Security Administration 
indicates that the veteran had been in receipt of disability 
compensation for paranoid schizophrenia, since January 1982.  

The evidence received since the most recent denial of the 
veteran's claim shows the current existence of an acquired 
psychiatric disability.  This evidence pertains to one of the 
necessary elements for service connection that was not 
demonstrated at the time of the August 1986 denial.  This 
makes the additional evidence new and material.  Therefore, 
the veteran's claim is reopened.  The Board will review the 
veteran's claim on a de novo basis in the remand section 
below.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disability; to this extent, the appeal is granted.


REMAND

The veteran argues that she received ongoing treatment for 
depression for a nine month period while stationed at White 
Sands Missile Range during active service.  She states that 
her depression caused her to go Absent Without Leave (AWOL).  
Her service medical records note only a single episode of 
questionable depression in May 1977.  

The veteran argues in an August 2005 letter that she has 
experienced mental health problems ever since her treatment 
in service.  

The veteran contacted the Mental Health Services at White 
Sands.  In a July 2005 reply, it was noted that records 
pertaining to mental health issues were kept for only three 
years and then destroyed.  Therefore, there were no records 
regarding the veteran's claimed treatment to be found at 
White Sands.  

When service medical records are destroyed, the Board has a 
heightened obligation to provide explanations of reasons or 
bases for its findings and to consider the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  

Furthermore, the veteran's DD 214 shows that the veteran 
missed time from July 1, 1977 to July 13, 1977.  The reason 
for the missed time was not noted.  However, the Board notes 
that if the missed time was the result of the veteran being 
AWOL, the veteran's personnel records may have information 
that would support her contentions.  Therefore, the Board 
believes that an effort must be made to obtain these records.  

Finally, the service medical records indicate that in 
addition to the May 1977 episode of questionable depression, 
the veteran was seen on one previous occasion in August 1976 
for "nerves."  This was reportedly after the veteran had 
just returned from emergency leave and had made a long drive 
to rejoin her unit.  The veteran contends that she has 
experienced psychiatric problems ever since her treatment in 
service.  The report of the discharge examination is not 
contained in the service medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

The veteran has not been afforded a VA examination in order 
to determine whether or not the atypical psychosis and 
paranoid schizophrenia for which the veteran was treated in 
the early 1980s was related to her complaints during active 
service.  The Board finds that the veteran should be afforded 
such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should attempt to secure the 
veteran's mental heath treatment records.  
Any records of treatment for a 
psychiatric disability should be 
specifically requested.  Any additional 
records that are obtained should be 
associated with the claims folder. 

2.  The veteran's service personnel 
records should be obtained through 
official channels and associated with the 
claims folder.  

3.  After any records requested above 
have been obtained, the veteran should be 
afforded a VA psychiatric examination to 
determine the diagnosis and etiology of 
her psychiatric disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner's review 
should include the two episodes of 
treatment noted in the service medical 
records and any personnel records that 
are obtained, including any records 
pertaining to a possible AWOL episode.  
The examiner should then answer the 
following question: Is it as likely as 
not  (50 percent probability or more) 
that a current psychiatric disability had 
its onset in service, or otherwise due to 
a disease or injury in active service?  
The reasons for all opinions should be 
included.  

4.  If the benefit sought on appeal, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


